United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0288
Issued: October 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 21, 2019 appellant filed a timely appeal from an October 30, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral shoulder
conditions causally related to the accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that following the October 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 28, 2019 appellant, then a 48-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging bilateral shoulder conditions due to factors of her federal employment
including repetitive pushing, pulling, and lifting of her arms while casing and delivering mail. She
indicated that she first became aware of her condition and its relationship to her employment on
June 19, 2019. Appellant did not stop work.
In a development letter dated August 19, 2019, OWCP noted no evidence had been
submitted with appellant’s claim. It advised her of the type of factual and medical evidence
necessary to establish her claim and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the requested evidence.
On September 9, 2019 OWCP received the May 30, 2019 computerized tomography (CT)
scans of appellant’s bilateral shoulders. The right shoulder CT scan was unremarkable with no
clear etiology for right shoulder pain. The left shoulder CT scan revealed no evidence of acute
osseous shoulder abnormality and mild-to-moderate coronary artery atherosclerotic calcifications.
OWCP also received June 19, 2019 magnetic resonance imaging (MRI) scans. Appellant’s left
shoulder MRI scan revealed mild supraspinatus tendinopathy, mild degenerative arthritis, and
possible small SLAP tear within the labrum. The right shoulder MRI scan revealed no cuff tear,
right cuff tendinosis/tendinopathy, a suggested small superior labrum tear, and biceps tendon
superior labrum expansive signal changes, and tendinosis versus partial thickness tear.
In an August 6, 2019 report, Dr. Howard Freedburg, a Board-certified orthopedic surgeon,
provided a history of appellant’s bilateral shoulder problems and summarized her medical history.
Appellant attributed her bilateral shoulder pain to 18 years of repetitive work at the employing
establishment including lifting heavy boxes. Physical examination findings were set forth and
diagnostic testing was noted to have been reviewed. Dr. Freedburg diagnosed bilateral shoulder
bicipital tenosynovitis and partial shoulder rotator cuff tear. He opined that appellant’s constant
pushing, pulling, carrying, and lifting up to 70 pounds, and constant overhead work while casing
mail caused her bilateral shoulder conditions. Dr. Freedburg explained that the constant repetitive
use mechanism of her work was the cause of her bilateral shoulder conditions.
OWCP also received work status reports dated August 6 and September 3, 2019 from
Dr. Freedburg indicating that appellant was capable of working without restrictions.
Dr. Freedburg diagnosed bilateral shoulder bicipital tenosynovitis and partial shoulder rotator cuff
tear and indicated by check mark that the conditions were employment related.
In a September 3, 2019 narrative statement, appellant noted that her work duties consisted
of casing mail, carrying two foot long trays of mail, sorting packages, loading mail onto her
vehicle, repetitive reaching, pulling, and lifting, and leaving large packages at customer doors.
By decision dated October 30, 2019, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record failed to establish that her bilateral shoulder conditions
were causally related to the accepted factors of her federal employment.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral
shoulder conditions causally related to the accepted factors of his federal employment.

3

Supra note 1.

4

D.C., Docket No. 19-0354 (issued May 27, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

C.G., Docket No. 20-0139 (issued June 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

D.C., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7
R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

D.C., supra note 4; T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

C.G., supra note 5; M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

3

In support of her claim, appellant submitted an August 6, 2019 report from Dr. Freedburg
diagnosing bilateral shoulder bicipital tenosynovitis and partial shoulder rotator cuff tear.
Dr. Freedburg opined that the diagnosed shoulder conditions were causally related to the 18 years
of constant repetitive activity required by appellant’s casing mail. The Board finds that, although
Dr. Freedburg noted that appellant’s injury was work related, his report is of limited probative
value because it does not include medical rationale explaining the basis of his conclusory opinion
regarding causal relationship between appellant’s bilateral shoulder conditions and the accepted
factors of employment.11 Dr. Freedburg concluded that appellant’s bilateral shoulder conditions
were due to the constant pushing, pulling, carrying, lifting up to 70 pounds, and constant overhead
work while casing mail caused her bilateral shoulder conditions. While he described her work
activities, he did not explain how the accepted employment factors physiologically caused,
contributed to, or aggravated appellant’s diagnosed conditions.12 While Dr. Freeburg’s report
offered an opinion on causal relationship, it merely stated a conclusion, without supporting medical
rationale, and therefore this report is insufficient to establish her claim.13
The record also contains work status reports dated August 6 and September 3, 2019 from
Dr. Freedburg diagnosing bilateral shoulder bicipital tenosynovitis and partial shoulder rotator cuff
tear and indicating by checkmark that the diagnosed conditions were employment related. The
Board has held however that when a physician’s opinion on causal relationship consists only of a
checkmark on a form, without further explanation or rationale, that opinion is of diminished
probative value and is insufficient to establish a claim.14
Appellant also submitted bilateral shoulder CT scans dated May 30, 2019 and MRI scans
dated June 19, 2019. The Board has held, however, that diagnostic studies standing alone lack
probative value on the issue of causal relationship as they do not address whether the accepted
employment factors caused any of the diagnosed conditions.15 These reports are therefore also
insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing that her bilateral
shoulder conditions are causally related to the accepted factors of her federal employment, the
Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

N.M., Docket No. 19-0258 (issued May 8, 2020); L.G., Docket No. 19-0142 (issued August 8, 2019).

12
A.M., Docket No. 19-1138 (issued February 18, 2020); S.H., Docket No. 19-0631 (issued September 5, 2019);
M.S., Docket No. 19-0189 (issued May 14, 2019).
13

Id.

14

O.M., Docket No. 18-1055 (issued April 15, 2020); Gary J. Watling, 52 ECAB 278 (2001).

15
A.M., Docket No. 19-1138 (issued February 18, 2020); R.Z., Docket No. 19-0408 (issued June 26, 2019); J.S.,
Docket No. 17-1039 (issued October 6, 2017).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral
shoulder conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

